Citation Nr: 1411715	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left wrist, status post wrist fracture, prior to July 31, 2013, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982, May 1989 to August 1989, January 1994 to April 1995, September 1996 to May 1997, November 2001 to March 2002, February 2003 to May 2004, June to October 2004, April 2005 to April 2006, June to September 2006, and from August 2008 to February 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for degenerative joint disease of the left wrist, status post wrist fracture, and assigned a 10 percent evaluation.  In April 2011, the Board denied the Veteran's claim for an increased rating.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 decision, the Court set aside and remanded the Board decision.  The Board remanded the appeal in May 2013 for further development of the evidence.  In a November 2013 rating decision, RO increased the rating to 40 percent, effective July 31, 2013.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

There has not been substantial compliance with the remand directives; the Board may not proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is currently assigned a 40 percent rating for his service-connected left wrist disability based on 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity.  Medical records show the Veteran to be left-handed, so the criteria for the major extremity apply.

Pursuant to the Board remand, the Veteran was afforded a VA examination in July 2013 after which the examiner provided a diagnosis of degenerative joint disease of the left wrist and noted that ankylosis was present in "any other unfavorable position."  The examiner later provided range-of-motion findings for the Veteran's left wrist.  

The recently assigned 40 percent rating contemplates unfavorable ankylosis of the major wrist in any other position, except favorable.  If there is unfavorable ankylosis, in any degree of palmar flexion , or with ulnar or radial deviation, a higher rating would be assigned.  Because the examiner did not provide any details as to the actual position of the Veteran's ankylosed left wrist and then provided ranges of motion of the same wrist, the Board finds that examination results unclear, at best.  Given the lack of clarity, the Board finds that an additional examination is necessary.

Further, the May 2013 remand asked the examiner to provide findings that would enable the VA to evaluate the Veteran's left wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5211 (impairment of the ulna), 5212 (impairment of the radius) or 5213 (impairment of supination and pronation).  The July 2013 VA examination report includes no such findings.  Remand is therefore required to obtain an adequate medical examination.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected left wrist disability.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims folder, Virtual VA and VBMS files must be made available to the examiner for review in conjunction with the examination,.  

Based on the examination and review of the record, the examiner should answer the following:

(a) What is the range of motion of the Veteran's left wrist in terms of dorsiflexion, palmar flexion, ulnar deviation and radial deviation? 

(b) Does the Veteran have ankylosis of the left wrist? 

(c) If ankylosis is present, describe the position of the wrist in terms of degrees of palmar flexion or dorsiflexion; is there ulnar or radial deviation?

(d) Does the Veteran have extremely unfavorable ankylosis? 

(e) Describe the state of the Veteran's left radius and ulna.  Specifically, the examiner should state whether false movement of the radius or ulna is present and also address the presence or absence of nonunion, malunion, loss of bone substance, and/or deformity of the radius and/or ulna.  Please discuss all findings in terms of Diagnostic Codes 5211-5212.

(f) Is supination or pronation of the Veteran's left forearm limited by his service-connected left wrist disability?  If so, is the limitation attributable to the left wrist injury?  Please discuss all findings in terms of Diagnostic Code 5213.

All appropriate diagnostic testing should be accomplished.  A complete rationale for any opinion expressed must be provided.  If the examiner cannot answer any of the above questions, he/she should provide an explanation.

2.  After the development requested above has been completed, the RO should review the Veteran's claims file and ensure that all the foregoing development has been conducted and completed in full.  If any development is incomplete, particularly with respect to the above questions, appropriate corrective action should be taken.

3.  Then re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


